Citation Nr: 0024694	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  95-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from October 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in June 1997 for additional evidentiary development.  
That development having been completed, the case is now ready 
for appellate review.

The appellant testified before the undersigned member of the 
Board in May 2000 and a transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim for an increased 
evaluation has been obtained by the RO.

2. The medical evidence reveals that the appellant's PTSD is 
manifested by sleep impairment; avoidance of war movies 
and memories of the war; some memory disturbance; 
depressed mood; some occupational and social impairment; 
and a global assessment of functioning (GAF) score of 61-
70.

3. The medical evidence does not show a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once per week; difficulty in 
understanding complex commands; impairment of short and 
long term memory; impaired judgment; and impaired abstract 
thinking.

4. The medical evidence does not show that the appellant's 
social and industrial impairment is more than definite or 
moderately large.
CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Part 4, Diagnostic Code (DC) 9411 
(1995), DC 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a disability has become more severe is well grounded where 
the disability was previously service-connected and rated, 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the appellant was provided a recent VA examination for PTSD 
as well as an earlier VA examination for PTSD.  In addition, 
the RO obtained numerous VA and private medical records that 
the appellant indicated were available.  The appellant has 
not indicated that there is any other relevant evidence 
available but not yet of record.  Overall, the Board finds 
that no further assistance is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.   

The Board also notes that after the appellant filed his 
initial claim, portions of the VA schedule of rating criteria 
governing mental disorders, including the criteria under 
Diagnostic Code 9411, were amended effective November 7, 
1996.  Accordingly, the Board will apply the regulation most 
favorable to the appellant.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).     

Finally, in deciding claims for VA benefits, "when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show no treatment for any psychiatric 
disorders, including PTSD.

The appellant was first diagnosed with PTSD in 1984.  At that 
time, his primary symptoms were inability to sleep and being 
easily startled.  He was granted service connection for PTSD 
effective September 1984 with a disability evaluation of 10 
percent.

In 1995, the appellant filed a claim for an increased 
evaluation for his service-connected PTSD.  The appellant's 
medical records at that point showed a continued inability to 
sleep well, and mild difficulties with personal relationships 
at work.  The disability evaluation of 10 percent was 
continued.

In April 1995, the appellant received a VA examination for 
PTSD.  The examiner found that the appellant was having 
continued difficulty sleeping, and nightmares.  The appellant 
was experiencing flashbacks and was easily startled.  The 
examiner found that the appellant was irritable, and anxious, 
and that he had had some difficulties at work because of 
flashbacks.  His recent and remote memory was intact.  
Attention and concentration were normal.  Insight and 
judgment were good.  The diagnoses included severe PTSD.  
Based on this examination and the overall medical evidence, 
the appellant's disability evaluation for PTSD was increased 
to 30 percent.

This case was remanded by the Board to the RO for additional 
evidentiary development in June 1997.  A February 1995 report 
from the appellant's private physician indicates that he is 
being treated for PTSD and has been doing well with only 
occasional flashbacks and difficulty sleeping.  It was 
reported that there was no evidence of a formal thought 
disorder.  The veteran denied any panic symptoms, but did 
describe periods of low grade anxiety.  The diagnoses 
included PTSD, described as well-controlled and a GAF score 
of 61-70 was reported.  Records from this physician reflect 
further treatment for the veteran's PTSD.

The RO referred the appellant to a psychiatrist for a general 
evaluation in December 1998.  It was reported that the 
veteran had worked full-time for the postal service since 
1982, currently as a letter carrier, and missed many days 
from work due to his problems sleeping.  The report indicates 
that the appellant continues to have difficulty sleeping and 
difficulty with some interpersonal relationships at work.  
The appellant does have a strong family life and is close to 
his wife and daughters.  The appellant's appearance and 
personal hygiene was good and there was no evidence of a 
thought disorder.  His affect was full and speech was normal 
in rate, tone and productivity.  The appellant reported some 
disturbance in memory; his concentration was good.  There was 
no homicidal or suicidal ideation.  The appellant exhibited 
evidence of anxiety.  He avoided war movies or discussion 
about war in general.  He avoided some social activities but 
generally participated in family activities.  It was 
estimated that he was suffering at a moderate level from his 
symptoms and the examiner provided a GAF score of 63.

The veteran testified at a hearing before the undersigned 
Board member at the RO in May 2000 and described the extent 
of his psychiatric disability.  A transcript of the hearing 
is of record.   

III. Analysis

The appellant contends, in essence, that a disability rating 
in excess of 30 percent is warranted for his service-
connected PTSD.

Under the current regulations, a 30 percent rating is 
warranted for PTSD when there is "occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)".  38 C.F.R. § 4.130, DC 9411 
(1999).

Under the current regulation, a 50 percent rating is 
warranted for PTSD when there is  "occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.".  Id.

A higher rating, of 70 percent, requires disability more 
closely reflecting "deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships." Id.

A rating of 100 percent requires disability more closely 
reflecting "gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; memory loss for 
names of close relatives, own occupation, or own name."  Id.

Because the regulations governing mental disorders have 
changed since the appellant filed his initial claim for 
benefits, the Board is required to look at both the old and 
the current regulations and apply the regulation that is most 
favorable to the appellant.  Karnas v Derwinski, 1 Vet. 
App. 308 (1990).  

The regulatory criteria prior to November 7, 1996 provided 
that a 30 percent disabling evaluation was warranted when 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, DC 9411 (1995).

The regulatory criteria prior to November 7, 1996 provided 
that a 50 percent disabling evaluation was warranted when the 
"ability to establish and maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  Id.

A higher evaluation, of 70 percent, was not warranted under 
the old regulations unless the "ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Id.

A 100 percent evaluation was not warranted under the old 
regulations unless the "attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psycho-neurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  Id.

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104.

In this case, after review of all the evidence of record, the 
Board finds that a rating in excess of 30 percent is not 
warranted.  The appellant experiences difficulty sleeping, 
anxiety, a decrease in work efficiency, and mild memory loss.  
These are all symptoms most closely associated with a 30 
percent rating under the current regulations.  38 C.F.R. 
§ 4.130, DC 9411 (1999).  The Board finds that the appellant 
does not meet or nearly approximate the criteria for a 50 
percent rating under the current regulations.  The appellant 
does not have a flattened affect, does not exhibit 
circumstantial or stereotyped speech, does not have 
impairment of both short and long term memory, and does not 
suffer from impaired abstract thinking.  While the appellant 
does have some difficulty establishing and maintaining 
effective work relationships, he does not have any similar 
difficulty with family relationships and, in fact, he enjoys 
a close relationship with his wife and daughters.  Recent 
testing concluded with the assessment that symptoms were 
moderate and the appellant was assigned GAF scores ranging 
between 61-70 which is representative of some mild symptoms 
or some difficulty in occupational or social functioning, but 
generally functioning pretty well.  This assessment as well 
is consistent with a no higher than a 30 percent disability 
evaluation for PTSD.  

Under the old regulations, the Board also finds that a 
disability rating in excess of 30 percent is not warranted.  
The appellant is able to maintain good relationships with his 
family, and while his lack of sleep does lead to him being 
unable to work much overtime and having to take time off from 
work, he is able to hold a full time job and has worked his 
current job full time for 22 years.  His social and 
industrial impairment is not shown to be more than moderately 
large.  The description of his PTSD as severe on the 1995 VA 
examination was not consistent with the overall clinical 
record or event the findings from that same examination 
report.  Though he was anxious during the interview, he 
exhibited good insight, memory and judgment.  Therefore, 
based on both the old and the new regulations, the Board 
finds that the evidence supports a disability rating of 30 
percent, and no higher, for the appellant's service-connected 
PTSD.

In light of the above, the claim for an increased disability 
rating for PTSD is denied.


ORDER

Entitlement to a disability rating for PTSD in excess of 30 
percent is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

